Citation Nr: 0409587	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  95-11 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for 
calluses on the feet.

2.  Entitlement to a compensable disability rating for a left eye 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to January 
1954.

These matters come to the Board of Veterans' Appeals (Board) from 
a July 1993 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO), in which the RO denied the benefits 
sought on appeal.  The veteran submitted a notice of disagreement 
with that decision in November 1993, and the RO issued a statement 
of the case in March 1994.  Although the claims file does not now 
include a substantive appeal as to that decision, the documents in 
the claims file indicate that the veteran submitted a substantive 
appeal in May 1994, but that the document was returned to him in 
September 1994 to provide answers to additional questions on the 
form.  Because it appears that the veteran timely submitted a 
substantive appeal of the July 1993 decision, although the RO did 
not maintain a copy of the form for the claims file, the Board 
finds that the veteran has successfully perfected an appeal of the 
July 1993 decision.

The Board notes that in a November 1993 statement the veteran 
claimed entitlement to service connection for hearing loss, and in 
a June 1996 statement he claimed entitlement to service connection 
for a dental disorder.  These issues have not been developed by 
the RO, and are referred to the RO for appropriate action.

The appeal as to the issue of service connection for a generalized 
anxiety disorder is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran contends that he is entitled to a compensable rating 
for the left eye disorder because he has difficulty seeing in that 
eye.  His service medical records show that in July 1953 he was 
injured by a blow to the left side of the head, which resulted in 
a laceration to the left medial canthus.  With healing the canthus 
developed scar tissue, and in December 1953 he underwent 
canthoplasty of the left medial canthus.  He was returned to duty 
within a few days of the surgery.  With the exception of a 
refractive error, the service medical records make no further 
reference to an eye disability.

VA treatment records disclose that he has received ongoing 
treatment for blepharitis, dry eye syndrome, glaucoma, corneal 
opacities, hyperopia, and presbyopia in both eyes since at least 
November 1992.  Beginning in November 1999 he was shown to have a 
visual field deficit in the left eye.  It is not clear from the 
available evidence, however, to what extent any of these findings 
pertaining to the left eye are related to the in-service injury 
and/or surgical treatment.  The RO provided the veteran VA 
ophthalmology examinations in May 1993, October 1995, May 1999, 
and March 2003.  Those examinations did not, however, include 
review of the medical evidence of record or result in an opinion 
regarding any nexus between the currently diagnosed eye disorders 
and the service-connected left eye disability.  The statutory duty 
to assist requires a thorough and contemporaneous medical 
examination that includes review of the medical evidence of 
record, so that the evaluation of the disability is a fully 
informed one.  See Floyd v. Brown, 9 Vet. App. 88 (1996), appeal 
dis'd per curium 9 Vet. App. 253 (1996).  The veteran's 
representative contends that remand of the case is required 
because the prior examinations are not adequate for rating 
purposes.  Although the Board regrets the additional delay in 
adjudicating the veteran's appeal, it finds that remand of this 
issue is required.

The veteran also contends that he is entitled to a higher rating 
for the bilateral foot calluses due to pain in the feet with 
walking.  VA treatment records document ongoing debridement of the 
foot calluses, as well as onychomycotic toenails, but do not 
document all of the functional limitations resulting from the foot 
disability.  The records indicate that in December 1993 the 
veteran underwent the surgical correction of bilateral hammertoes 
of the fifth digits, but it is not clear to what extent, if any, 
the hammertoes were related to the service-connected foot 
disability.  In addition, the VA examinations in May 1993, October 
1995, May 1999, and March 2003 did not include review of the 
veteran's medical records.  The Board also finds, therefore, that 
remand of this issue is required in order to provide the veteran 
an examination that includes review of the medical evidence.

Accordingly, these issues are remanded to the RO for the 
following:

1.  The RO must review the claims file and ensure that any 
notification and development action required by the VCAA and its 
implementing regulations, court decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and addresses of all medical 
care providers who treated the veteran for an eye or foot disorder 
since February 2003.  After securing any necessary release, the RO 
should obtain copies of such records that are not in file.  If the 
RO is not able to obtain the identified records, the claims file 
should be documented to that effect and the veteran so notified.

3.  The RO should afford the veteran a VA ophthalmology 
examination in order to document all of the residuals of the in-
service eye injury and/or subsequent surgery.  The claims file and 
a copy of this remand should be made available to and be reviewed 
by the examiner.  The examination should include any diagnostic 
tests or studies that are deemed necessary for an accurate 
assessment.

The examiner should conduct an eye examination and provide a 
diagnosis for any pathology found.  Based on the results of the 
examination and review of the medical records, the examiner should 
also document any current residuals of the in-service eye injury 
or subsequent surgery.  Specifically, the examiner should provide 
an opinion on whether any currently diagnosed eye disorder is at 
least as likely as not (a probability of 50 percent or greater) 
etiologically related to the service-connected disability.

4.  The RO should afford the veteran a VA podiatry examination in 
order to document any impairment of function resulting from 
calluses on the feet.  The claims file and a copy of this remand 
should be made available to and be reviewed by the examiner.  The 
examination should include any diagnostic tests or studies, 
including X-ray studies, that are deemed necessary for an accurate 
assessment.

The examiner should examine the feet and provide a diagnosis for 
any pathology found.  Based on the results of the examination and 
review of the medical evidence, the examiner should provide an 
opinion on whether there is any underlying pathology of the feet 
causing the calluses and, if so, describe that pathology and the 
etiology.  The examiner should also describe any foot deformity 
and provide an assessment of any impairment of function caused by 
the foot calluses.

5.  After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO should re-
adjudicate the issues on appeal.  If any benefit sought on appeal 
remains denied, the veteran and his representative should be 
provided with a supplemental statement of the case and be given 
the opportunity to respond.

The case should then be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



